

                                                                   
                                                Exhibit 10(h)
 
AMENDMENT NUMBER ONE (the “Amendment”), dated as of November 9, 2007, between
OLIN CORPORATION, a Virginia corporation (“Olin”), and ______________ (the
“Executive”), to the Executive Change in Control Agreement (the “Executive
Change In Control Agreement”), dated as of _______________, between Olin and the
Executive.


WHEREAS Olin and the Executive wish to amend the Employment Severance Agreement
in order to (i) address the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) make certain other changes as
set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
SECTION 1. Amendment to Section 1(b).  The following clause shall be deemed to
have been inserted into the end of the first sentence of Section 1(b):
 
“or a willful breach by Executive of Olin’s Code of Business Conduct.”
 
SECTION 2. Amendment to Section 1(e)(i).  Section 1(e)(i) shall be deemed to
have been deleted and the following clause shall be deemed to have been inserted
in its place:
 
“(i)  Executive is discharged by Olin, upon or following a Change in Control,
other than for Cause and other than due to Executive’s death or disability
(which will be deemed to occur if Executive becomes eligible to commence
immediate receipt of disability benefits under the terms of Olin’s long-term
disability plan); or”
 
SECTION 3. Amendment to Section 1(e)(ii)(B).  Section 1(e)(ii)(B) shall be
deemed to have been deleted and the following clause shall be deemed to have
been inserted in its place:
 
“(B)  Olin reduces Executive’s base salary or fails to increase Executive’s base
salary on a basis consistent (as to frequency and amount) with Olin’s salary
system for executive officers as in effect immediately prior to the Change in
Control;”
 
SECTION 4. Amendment to Section 1(e)(ii)(D).  Section 1(e)(ii)(D) shall be
deemed to have been deleted and Sections 1(e)(ii)(E) and 1(e)(ii)(F) shall
become Sections 1(e)(ii)(D) and 1(e)(ii)(E).
 
SECTION 5. Amendment to Section 1(e).  The following paragraphs shall be deemed
to have been inserted at the end of Section 1(e):
 
“Notwithstanding anything to the contrary contained herein, Executive will not
be entitled to terminate employment and receive the payments and benefits set
forth in Sections  and 5 as the result of the occurrence of any event specified
in the foregoing clause (ii) (each such event, a “Good Reason Event”) unless,
within 90 days following the occurrence of such event, Executive provides
written notice to Olin of the occurrence of such event, which notice sets forth
the exact nature of the event and the conduct required to cure such event.  Olin
will have 30 days from the receipt of such notice within which to cure (such
period, the “Cure Period”).  If, during the Cure Period, such event is remedied,
then Executive will not be permitted to terminate employment and receive the
payments and benefits set forth in Sections 4 and 5 as a result of such Good
Reason Event.  If, at the end of the Cure Period, the Good Reason Event has not
been remedied, Executive will be entitled to terminate employment as a result of
such Good Reason Event during the 45 day period that follows the end of the Cure
Period.  If Executive terminates employment during such 45 day period, so long
as Executive delivered the written notice to Olin of the occurrence of the Good
Reason Event at any time prior to the expiration of this Agreement, for purposes
of the payments, benefits and other entitlements set forth in Sections 4 and 5
of this Agreement, the termination of Executive’s employment pursuant thereto
shall be deemed to be a Termination before the expiration of this Agreement.  If
Executive does not terminate employment during such 45 day period, Executive
will not be permitted to terminate employment and receive the payments and
benefits set forth in Sections 4 and 5 as a result of such Good Reason Event.
 
If (x) Executive’s employment is terminated prior to a Change in Control for
reasons that would have constituted a Termination if they had occurred upon or
following a Change in Control, (y) Executive reasonably demonstrates that such
termination of employment (or event described in clause (ii) above) occurred at
the request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control and (z) a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur, then for purposes of this Agreement,
the date immediately preceding the date of such termination of employment (or
event described in clause (ii) above) shall be treated as the date of the Change
in Control, except that for purposes of determining the timing of payments and
benefits to Executive, the date of the actual Change in Control shall be treated
as the Executive’s date of termination of employment.  In the event that
Executive’s employment terminates under the circumstances described in
clauses (x), (y) and (z) of the preceding sentence, such termination will be
considered a Termination for purposes of this Agreement, and Executive will be
entitled to receive the payments and benefits described in Sections 4 and 5 of
this Agreement, provided that any such payments and benefits due under Section 4
or 5 shall be reduced by the payments and benefits Executive has already
received pursuant to the Executive Agreement, dated as of January 26, 2005,
between Executive and Olin (the “Executive Agreement”) in respect of Executive’s
termination of employment with Olin, and the remainder of the payments and
benefits payable pursuant to the Executive Agreement shall be forfeited.”
 
SECTION 6. Amendment to Section 5(a).  Section 5(a) shall be deemed to have been
deleted and the following section shall be deemed to have been inserted in its
place:
 
“(a)  If Executive becomes entitled to payment under Section 4(a) or 4(b), as
applicable, then (i) Executive will be treated as if Executive remained employed
for service purposes for 36 months following the date of Termination.  If the
date of Termination is prior to January 1, 2008, the Executive will receive
36 months of service credit under all Olin qualified and non-qualified defined
benefit pension plans for which Executive was eligible at the time of
Termination.  If the date of Termination is after December 31, 2007, the
Executive will receive 36 months of retirement contributions to all Olin
qualified and non-qualified defined contribution plans for which Executive was
eligible at the time of the Termination.  Such contributions shall be based on
the amount of the Executive Severance.  Such service credits or contributions
shall be applied to Olin’s qualified pension plans to the extent permitted under
then applicable law, otherwise such credit shall be applied to Olin’s
non-qualified defined benefit or defined contribution plan, as
appropriate.  Payments under such non-qualified plans shall be due at the times
and in the manner payments are due Executive under Olin’s non-qualified defined
benefit and defined contribution pension plans, it being understood that
Executive shall be permitted to receive payments from Olin’s plans (assuming
Executive otherwise qualifies to receive such payments, is permitted to do so
under the applicable plan terms and elects to do so), during the period that
Executive is receiving payments pursuant to Section 4(a)), and that Executive’s
defined benefit pension benefit will be determined based on Executive’s actual
age at the time Executive’s pension benefit commences; and (ii) for 36 months
from the date of the Termination, Executive (and Executive’s covered dependents)
will continue to enjoy coverage on the same basis as a similarly situated active
employee under all Olin medical, dental, and life insurance plans to the extent
Executive was enjoying such coverage immediately prior to the
Termination.  Except as specifically permitted by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder as
in effect from time to time (collectively, hereinafter, “Section 409A”), the
coverage provided to Executive during any calendar year will not affect the
coverage to be provided to Executive in any other calendar year.  Executive’s
entitlement to insurance continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 would commence at the end of the period during
which insurance coverage is provided under this Agreement without offset for
coverage provided hereunder.  Executive shall accrue no vacation during the
36 months following the date of Termination but shall be entitled to payment for
accrued and unused vacation for the calendar year in which the Termination
occurs.  If Executive receives the Change in Control Severance (including the
amount referred to in Section 1(d)(ii)), Executive shall not be entitled to an
ICP award for the calendar year of Termination if Termination occurs during the
first calendar quarter.  Even if Executive receives the Change in Control
Severance (including the amount referred to in Section 1(d)(ii)), if Termination
occurs during or after the second calendar quarter, Executive shall be entitled
to a prorated ICP award for the calendar year of Termination which shall be
determined by multiplying Executive’s then current ICP standard annual award by
a fraction, the numerator of which is the number of weeks in the calendar year
prior to the Termination and the denominator of which is 52.  Executive shall
accrue no ICP award following the date of Termination.  The accrued vacation pay
and ICP award, if any, shall be paid in a lump sum when the Change in Control
Severance is paid.”
 
SECTION 7. Amendment to Section 5(c).  The following sentence shall be deemed to
have been inserted at the end of Section 5(c):
 
“The outplacement services will be provided for a period of 12 months beginning
within 10 days following the date of Termination.”
 
SECTION 8. Amendment to Section 5(d).  The following clause shall be deemed to
have been inserted into the end of the last sentence in Section 5(d):
 
“; provided further that except as specifically permitted by Section 409A, the
coverage provided to Executive during any calendar year will not affect the
coverage to be provided to Executive in any other calendar year.”
 
SECTION 9. Amendment to Section 6(b)(ii).  The last three sentences of
Section 6(b)(ii) shall be deemed to have been deleted and the following four
sentences shall be deemed to have been inserted in their place:
 
“Any Gross-Up Payment, as determined pursuant to this Section 6(b), shall be
paid by Olin to Executive within 5 days of the receipt of the Accounting Firm’s
determination and in no event shall such date be later than the last day of the
calendar year after the calendar year in which the applicable Excise Tax is
paid.  Any determination by the Accounting Firm shall be binding upon Olin and
Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
Olin should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder.  In the event Olin exhausts its
remedies pursuant to Section 6(b)(iii) and Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine that
amount of the Underpayment that has occurred and any such Underpayment shall be
paid by Olin to or for the benefit of Executive within 5 days of receipt of the
Accounting Firm’s determination.”
 
SECTION 10. Amendment to Section 12.  The last sentence of Section 12 shall be
deemed to have been deleted and the following sentence shall be deemed to have
been inserted in its place:
 
“Except as expressly provided in this Agreement and subject to Section 18(b),
payments made pursuant to this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim which Olin and its subsidiaries
and affiliates may have against Executive.”
 
SECTION 11. Amendment to Section 16(b).  Section 16(b) shall be deemed to have
been deleted and the following section shall be deemed to have been inserted in
its place:
 
“(b)  Olin shall pay all reasonable legal fees and expenses, as they become due,
which Executive may incur prior to the third anniversary of the expiration of
this Agreement to enforce this Agreement through arbitration or otherwise unless
the arbitrator determines that Executive had no reasonable basis for Executive’s
claim.  Should Olin dispute the entitlement of Executive to such fees and
expenses, the burden of proof shall be on Olin to establish that Executive had
no reasonable basis for Executive’s claim.  All reimbursable expenses shall be
reimbursed to Executive as promptly as practicable and in any event not later
than the last day of the calendar year after the calendar year in which the
expenses are incurred, and the amount of expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year.”
 
SECTION 12. Amendment to Section 17(a).  Section 17(a) shall be deemed to have
been deleted and the following section shall be deemed to have been inserted in
its place:
 
“(a) Except as specifically provided in Section 18(d), no provisions of this
Agreement may be modified, waived or discharged unless such modification, waiver
or discharge is agreed to in writing signed by Executive and Olin.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.”
 
SECTION 13. Amendment to Section 17(c).  The second sentence of Section 17(c)
shall be deemed to have been deleted and the following sentence shall be deemed
to have been inserted in its place:
 
“Subject to Section 18(b), to the extent that Executive receives any Other
Severance Benefits, then the payments and benefits payable hereunder to
Executive shall be reduced by a like amount.”
 
SECTION 14. Amendment to Section 18.  The following new section shall be deemed
to have been inserted as Section 18:
 
“SECTION 18.  Section 409A.  (a)  It is intended that the provisions of this
Agreement comply with Section 409A, and all provisions of this Agreement shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
 
(b)  Neither Executive nor any of Executive’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with Olin or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the “Olin
Plans”) to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Executive or for Executive’s benefit under any Olin Plan may not be reduced by,
or offset against, any amount owing by Executive to Olin or any of its
affiliates.
 
(c)  If, at the time of Executive’s separation from service (within the meaning
of Section 409A), (i) Executive shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by
Olin from time to time) and (ii) Olin shall make a good faith determination that
an amount payable under an Olin Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Olin (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, without interest, on the
first business day after such six-month period.
 
(d)  Notwithstanding any provision of this Agreement or any Olin Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, Olin reserves the right to make amendments to this Agreement and
any Olin Plan as Olin deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A.  In any case, except as specifically
provided in Section 6(b), Executive is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on Executive or for
Executive’s account in connection with any Olin Plan (including any taxes and
penalties under Section 409A), and neither Olin nor any affiliate shall have any
obligation to indemnify or otherwise hold Executive harmless from any or all of
such taxes or penalties.”
 
SECTION 15. Governing Law; Construction.  This Amendment shall be deemed to be
made in the Commonwealth of Virginia, and the validity, interpretation,
construction and performance of this Amendment in all respects shall be governed
by the laws of the Commonwealth of Virginia without regard to its principles of
conflicts of law.  No provision of this Amendment or any related document shall
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured or drafted such provision.
 
SECTION 16. Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the parties to the
Executive Change In Control Agreement, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Executive Change In Control Agreement, all of which
shall continue in full force and effect.  This Amendment shall apply and be
effective only with respect to the provisions of the Executive Change In Control
Agreement specifically referred to herein.  After the date hereof, any reference
to the Executive Change In Control Agreement shall mean the Executive Change In
Control Agreement as modified hereby.
 
SECTION 17. Counterparts.  This Amendment may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party.
 
IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date first written above.
 


                     OLIN CORPORATION,
                   by
   _____________________________  
Name:  Joseph D. Rupp
Title:    Chairman, President, and
             Chief Executive Officer





                     EXECUTIVE,
   _____________________________    




